DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, between groups I and II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda Sivik on 7/15/22.
The application has been amended as follows: 
	Claim 1, line 1, delete “ (original)” and insert ---- (currently amended ) ----. Delete lines 2-15 (last line of claim 1) and insert ---- 
a personal care adjunct ingredient  selected from the group consisting of anionic surfactant, nonionic surfactant, cationic surfactant, a silicone material  and mixtures thereof
 an anti-dandruff agent wherein the anti-dandruff agent is zinc pyrithione present in amount of 1% and  having a volume weighted median particle size of from about 0.2 to about 60 microns
cationic copolymer coated on an outer surface of zinc pyrithione  wherein said cationic co-polymer is  formed from the monomers acrylamide and [3-(acryloyl amino)propyl]trimethylammonium chloride and the ratio of monomers acrylamide and [3-(acryloyl amino)propyl]trimethylammonium chloride is 40/60 and the cationic copolymer is present is present in an amount of from about 0.01% to about 6%, by weight of the  zinc pyrithione ----.
	Claim 18, line 1, delete  “ (original)“  and insert ---- (currently amended); line 1, delete “a surface” and insert ---- skin or hair----; line 3, delete “surface” and insert ---- skin or hair----; line 3, delete “ comprising” and insert ---- according to claim 1.----; delete lines 4-17 (last line of claim 18).
Cancel claims 2-8, 10-17 and 19-22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619